                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

 CRAYTONIA LATROY BADGER                                                          PETITIONER

 v.                                                                             No. 1:16cr14-SA

 UNITED STATES OF AMERICA                                                       RESPONDENT



                          MEMORANDUM OPINION AND ORDER

       This matter comes before the court on the motion of Craytonia Latroy Badger to vacate,

set aside, or correct his sentence under 28 U.S.C.A. §2255. ECF doc. 70. The government has

responded to the motion, and the matter is ripe for resolution.

                                  Facts and Procedural Posture

       Petitioner Badger was an inmate with the Mississippi Department of Corrections, housed

at the Chickasaw County Correctional Facility, when an inspection of his personal area was

conducted. ECF doc. 33, pg. 14. The search revealed six (6) handwritten pages of identifying

information including, names, dates of birth, social security numbers, and information for

various financial accounts, as well as a cell phone. Id. The personal information found belonged

to other inmates. Id. at 15. An investigation determined that Badger had used this data to open

credit card accounts and to file false income tax returns. Id.at 14-15.

       The Secret Service assisted the MDOC Criminal Investigation Division with Badger’s

case. ECF doc. 60, pg. 28. Investigators recovered a letter in which Badger instructed the

recipient to contact his “girl,” who was determined to be Lakeisha Wells. Id at 33. The letter

referenced a Facebook account, email address, and Dropbox account, and directed the recipient

to change Badger’s passwords. Id. Badger’s Dropbox and email accounts contained even more
personal information belonging to MDOC inmates. Id. at 35. As such, investigators subpoenaed

the 2011, 2012, and 2013 tax returns for ninety (90) of the individuals whose information was

found in Badger’s possession. Id. at 37. During that time period, seventy-eight (78) of those

individuals had income tax returns filed in their names for a total of $507,791.00 in fraudulent

tax refunds. Id. at 38-39. The Secret Service and the MDOC Criminal Investigation Division

interviewed seventeen (17) of these individuals, all of whom were housed at Parchman. Id. at 39.

Each of the seventeen (17) inmates interviewed denied either filing a tax return or giving anyone

else permission to file on their behalf. Id.

        The investigation also revealed fraudulent credit cards opened in many inmates’ names

with an estimated loss of $33,000.00. Id. at 41, 45. The inmates denied giving anyone permission

to open these accounts. Id. at 44. These fraudulent accounts were being used to load prepaid

cards to move money from Lakeisha Wells’ and Badgers accounts. Id. at 45.

        Badger was indicted for two (2) counts of possession of counterfeit/unauthorized access

devices. ECF doc. 1. Petitioner ultimately pleaded guilty to Count I of the indictment and was

sentenced to serve a term of sixty-three (63) months, to run consecutively with a pending

Arkansas sentence. ECF doc. 52. Count II was dismissed. Id. Badger appealed his conviction and

sentence, which was affirmed by the Fifth Circuit Court of Appeals. ECF doc. 66. Aggrieved of

this decision, Badger filed a motion to vacate his sentence pursuant to 28 U.S.C.A. §2255. ECF

doc. 70. For the reasons discussed herein, Badger’s motion is denied.

                                       Scope of §2255 Review

        There are four grounds upon which a federal prisoner may seek to vacate, set aside, or

correct his sentence: (1) that the sentence was imposed in violation of the Constitution or laws of

the United States; (2) that the court was without jurisdiction to impose the sentence; (3) that the



                                                 2
sentence exceeds the statutory maximum sentence; or (4) that the sentence is “otherwise subject

to collateral attack.” 28 U.S.C. §2255; see United States v. Cates, 952 F.2d 149, 151 (5th

Cir.1992). The scope of relief under §2255 is the same as that of a petition for a writ of habeas

corpus. Cates, 952 F.2d at 151.

        A defendant seeking relief under 28 U.S.C. §2255 may not do so to raise issues that could

have been raised on appeal. United States v. Walling, 982 F.2d 447, 448-449 (10th Cir. 1992).

A petitioner may not raise constitutional issues for the first time on post-conviction collateral

review unless he shows cause for failing to raise the issue on direct appeal and actual prejudice

resulting from the error. United States v. Pierce, 959 F.2d 1297, 1301 (5th Cir. 1992), cert.

denied, 506 U.S. 1007 (1992); United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). The

burden of showing “cause,” an “objective factor external to the defense,” rests with the

petitioner. McCleskey v. Zant, 111 S.Ct. 1454, 1470 (1991). No other types of errors may be

raised on collateral review unless the petitioner demonstrates that the error could not have been

raised on direct appeal, and if not corrected, would result in a complete miscarriage of justice.

Pierce, 959 F.2d at 1301; Shaid, 937 F.2d at 232. Further, if a claim is raised and considered on

direct appeal, a defendant may not raise the issue in a later collateral attack. Moore v. United

States, 598 F.2d 439, 441 (5th Cir. 1979).

                                       Badger’s Allegations

        In his petition (ECF doc. 70), Badger raises the following grounds for relief (as

summarized by the Court):

   I.      Ineffective assistance of counsel for failing to request a continuance and investigate
           the “account tax transcript.”




                                                  3
    II.     Ineffective assistance of counsel for failing to object to the loss calculation based on
            inconsistent information and to adequately cross-examine the government’s witness.1

    III.    Ineffective assistance of counsel at sentencing for failure to investigate Employer
            Identification Numbers to determine the legitimacy of the tax returns.

    IV.     Ineffective assistance of counsel at sentencing for failure to advise Petitioner that the
            government offered to negotiate a loss amount that would have reduced the offense
            by two (2) points.

    V.      Ineffective assistance of counsel for failure to cross-examine the government witness
            on inconsistencies in the presentence report, the case report, and his sworn testimony.

    VI.     Brady violation for withholding the “Account Tax Transcript.”

    VII.    Ineffective assistance of counsel for failure to adequately investigate.

    IX.     Ineffective assistance of counsel for failure to argue that some of the personal
            information in Badger’s possession was incorrect.2

    X.      Ineffective assistance of counsel for failure to object to the pre-sentence report.

    XI.     Ineffective assistance of counsel for failure to argue that restitution should not have
            been ordered for the fraudulent tax returns because the Government failed to
            adequately calculate the amount of loss.

    XII.    Ineffective assistance of sentencing counsel for failure to move for a downward
            departure pursuant to U.S.S.G. §5G1.3.

    XIII.   Ineffective assistance of sentencing counsel for failure to adequately review
            discovery.

    XIV. Ineffective assistance of counsel for failing to effectively cross-examine the
         Government’s witness regarding Dynamic Investment, Inc.

    XV.     Ineffective assistance of counsel for failure to object to the inclusion of credit card
            fraud loss in the total amount of loss.


1
  The Court notes that Badger entitled this claim, “The Government proof under the preponderance of the
evidence standards was insufficient and unreliable under USSG 2B1.1.” However, in his supporting
facts, Badger raises several allegations of ineffective assistance of counsel. As such, the Court has
deemed this allegation a claim of ineffective assistance of counsel.
2
 The court notes that Badger’s petition did not include a Ground Eight but went directly from Ground
Seven to Ground Nine. In the interest of clarity, the court has followed Badger’s numbering system and
omitted Ground Eight.

                                                   4
   XVI. Petitioner’s guilty plea was not knowingly and intelligently entered.

   XVII. Ineffective assistance of counsel at change of plea hearing for failing to request a
         mental evaluation.

   XVIII. Petitioner’s criminal history score was erroneously calculated.

Badger also filed a motion to amend his petition (ECF doc. 72), in which he raised the following

additional grounds for relief:

   XIX. Ineffective assistance of sentencing counsel for failure to subpoena original appointed
        counsel to testify regarding Petitioner’s motion to withdraw his guilty plea.

   XX.     Ineffective assistance of counsel for failure to adequately investigate and to properly
           advise Badger prior to the entry of his guilty plea.

In his Memorandum of Law, ECF doc. 73, Badger raises several more grounds for relief, many

of which restate previously raised claims:

   XXI. Ineffective assistance of counsel for failing to file Badger’s motion to withdraw his
        guilty plea.

   XXII. Ineffective assistance of counsel for inducing a guilty plea based on faulty and
         erroneous legal advice.


   XXIII. Ineffective assistance of counsel for failing to object to the restitution based on
          unreliable testimony and rebut the testimony with tax transcripts.


   XXIV. Ineffective assistance of counsel for failing to object to the Pre-Sentence Report.


   XXV. Ineffective assistance of counsel for failing to adequately cross-examine the
        government witness on inconsistencies.


   XXVI. The Government withheld Rule 16 material in violation of Brady v. Maryland.


   XXVII. Ineffective assistance of counsel for failing to seek a continuance to further
         investigate and subpoena tax transcripts.




                                                 5
                         Badger’s Allegations of Ineffective Assistance of Counsel

       In his petition, Badger raises several allegations of ineffective assistance of counsel. The

U.S. Supreme Court has ruled that such claims are governed by the standard laid out in

Strickland v. Washington, 466 U.S. 668 (1984). To merit habeas corpus relief on a claim of

ineffective assistance of counsel, a habeas petitioner must satisfy the two-prong test set out in

Strickland by demonstrating both constitutionally deficient performance by counsel and actual

prejudice as a result of such ineffective assistance. See also Motley v. Collins, 18 F.3d 1223,

1226 (5th Cir. 1994) (summarizing the Strickland standard of review). A petitioner’s failure to

establish both prongs of the Strickland test warrants rejection of his claim. Moawad v. Anderson,

143 F.3d 942, 946 (5th Cir. 1998); Bates v. Blackburn, 805 F.2d 569, 578 (5th Cir. 1986)

(overruled on other grounds).

       Under the deficiency prong of the test, the petitioner must show that counsel made errors

so serious that counsel was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Strickland, 466 U.S. at 687. Counsel’s performance is considered deficient if “it

falls below an objective standard of reasonableness” as measured by professional norms.

Strickland, 466 U.S. at 688. Judicial scrutiny of counsel’s performance is highly deferential and

must be considered in light of the services rendered at the time, rather than by a distorted view of

20/20 hindsight. Lavernia v. Lynaugh, 845 F.2d 493, 498 (5th Cir. 1988). A determination must

be made of whether there is a gap between what counsel actually did and what a reasonable

attorney would have done under the circumstances. Neal v. Puckett, 239 F.3d 683, 687 (5th Cir.

2001). In other words, “the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’” Strickland, 466

U.S. at 689 (citation omitted). “Our scrutiny of counsel’s performance is ‘highly deferential’



                                                 6
and we must make every effort ‘to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct of the counsel’s

perspective at the time.’” Motley v. Collins, 18 F.3d 1223, 1226 (5th Cir. 1994). Moreover,

deficiency should not be assumed merely because the Court disagrees with trial counsels’

strategy. Strickland, 466 U.S. at 689 (citations omitted). Counsel’s services are not evaluated in

a vacuum, and all circumstances are considered in determining whether the performance was

reasonable under prevailing professional standards. Lavernia, 845 F.2d at 498. Finally, there is

a strong presumption that counsel has exercised reasonable professional judgment. Strickland,

466 U.S. at 689; Martin v. McCotter, 796 F.2d 813, 187 (5th Cir. 1986).

        To prove prejudice, Petitioner must demonstrate that the result of the proceedings would

have been different but for counsel’s actions or that counsel’s performance rendered the result of

the proceeding fundamentally unfair or unreliable. In Strickland, the Supreme Court explained

that the defendant must make a showing that counsel’s errors were “so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable,” (Strickland, 466 U.S. at 687) and

demonstrate a reasonable probability that but for counsel’s errors, the results of the proceeding

would have been different. Id. at 694. See also Mayabb v. Johnson, 168 F.3d 863,869 (5th Cir.

1998); Goodwin v. Johnson, 132 F.3d 162, 170 (5th Cir, 1998). A “reasonable probability” is one

sufficient to undermine confidence in the outcome of the proceeding. Moawad v. Anderson,

supra. An error by counsel, even if professionally unreasonable, does not warrant setting aside

the judgment of a criminal proceeding if the error had no effect on the judgment. Summit v.

Blackburn, 795 F.2d 1237,1242 (5th Cir. 1986). A habeas corpus petitioner must affirmatively

plead this resulting prejudice. Bridge v. Lynaugh, 838 F.2d 770,773 (5th Cir. 1988).




                                                   7
    I.       Grounds One, Twenty-Three, and Twenty-Seven: Ineffective assistance of counsel
             for failing to request a continuance and investigate the “account tax transcript.”

    In Grounds One, Twenty-Three, and Twenty-Seven, Badger alleges that his counsel was

ineffective for failing to request a continuance in order to fully investigate and obtain the

“Account Tax Transcript” for each of the fraudulent income tax returns. According to Badger,

this transcript would have reflected the amount of money he physically received from the IRS

rather than the amounts listed on the fraudulent tax returns uncovered through the investigation.

Badger argues that he would not have received the full amounts listed on the returns and,

therefore, should only have been held liable for the actual amount of money he obtained from the

IRS. As such, Badger claims his attorneys were constitutionally ineffective for failing to request

a continuance in order to fully pursue this argument.

         At Badger’s sentencing hearing, U.S. Secret Service Special Agent, Anthony Scott

Frazier, testified that the amount of tax loss in this case was reached by totaling the amount of

the tax returns, after checking for duplicates, and resulted in a tax loss amount of $507,791.00.

ECF doc. 60, pp. 38-39. In other words, the amount of tax loss proposed by the Government in

this case was the total amount of tax loss Badger attempted to perpetrate rather than the amount

of money fraudulently received by Badger. The Fifth Circuit has held that “tax loss is the

intended loss, not the government’s actual loss.” U.S. v. Phelps, 478 F.3d 680, 682 (5th Cir.

2007). See also U.S. v. Moore, 997 F.2d 55 (5th Cir. 1993). Furthermore, in U.S. v. Johnson, 841

F.3d 299 (5th Cir. 2016), the Fifth Circuit found that it was appropriate to determine tax loss

based on the amounts of fraudulent returns.

         The amount of loss in this case was correctly calculated. No further investigation on the

part of Badger’s counsel would have changed the applicable amount of loss and counsel cannot

be considered constitutionally ineffective for failing to pursue a fruitless avenue. Attorneys are

                                                  8
not required by the Sixth Amendment to file meritless motions. United States v. Gibson, 55 F.3d

173, 179 (5th Cir.1995); Koch v. Puckett, 907 F.2d 524, 527 (5th Cir.1990). As such, Badger’s

allegations in Ground One, Twenty-Three, and Twenty-Seven lack merit.

    II.       Grounds Two, Five, and Twenty-Five: Ineffective assistance of counsel for failure
              to cross-examine the government witness on inconsistencies in the presentence
              report, the case report, and his sworn testimony.

   In Grounds Two, Five, and Twenty-Five, Badger asserts that counsel was ineffective for

insufficiently cross-examining the Government’s witness regarding the loss amount.

Specifically, Badger takes issue with the fact that, at the sentencing hearing, the loss amount was

reduced from that listed in the pre-sentence report and with a discrepancy in the amount of

returns listed. According to Badger, these discrepancies made the witness unreliable and this

should have been further explored.

          At the sentencing hearing, U.S. Secret Service Special Agent Anthony Scott Frazier

testified to the amount of loss. During the hearing, sentencing counsel thoroughly cross-

examined Frazier regarding the loss amount. ECF doc. 60, pp. 47-54, 66-69. Further, during

direct examination, Frazier acknowledged that the amount of loss listed in the pre-sentence

report was wrong and clarified that the actual loss amount due to the fraudulent tax returns was

$507,791. Id. at 47. As previously discussed, the amount of loss was correctly calculated in this

case. Sentencing counsel’s cross-examination of the witness was a matter of trial strategy and

Badger has not demonstrated that his performance was constitutionally ineffective nor has he

shown that he was in anyway prejudiced due to counsel’s cross-examination of the witness. As

such, these allegations must also fail.




                                                 9
    III.    Ground Three: Ineffective assistance of counsel at sentencing for failure to
            investigate Employer Identification Numbers to determine the legitimacy of the tax
            returns.

    In Ground Three, Badger claims that his sentencing attorney should have investigated the

legitimacy of the tax returns he filed. Badger asserts that the Employer Identification Numbers

(EINs) on the returns would have indicated who filed the returns. He argues that some of the

inmates who had fraudulent tax returns filed in their names, may have taken their returns to a

“tax company” for filing, and Badger would not have been responsible for those filings, which

would have affected the loss amount.

       As noted above, in this case, the personal information of multiple individuals was found

in Badger’s cell while he was incarcerated. Investigators subpoenaed the 2011, 2012, and 2013

tax returns for ninety (90) of the individuals whose information was found in Badger’s

possession. Id. at 37. During that time period, seventy-eight (78) of those individuals had income

tax returns filed in their names for a total of $507,791.00 in fraudulent tax refunds. ECF doc. 60

at 38-39. There is nothing in the record to indicate that anyone other than Badger filed the

fraudulent returns nor has Badger has offered any evidence to support his assertion that further

investigation would have proved otherwise. As the Fifth Circuit has held:

       This Court has made clear that conclusory allegations of ineffective assistance of
       counsel do not raise a constitutional issue in a federal habeas proceeding. Ross v.
       Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983). “In the absence of a specific
       showing of how these alleged errors and omissions were constitutionally
       deficient, and how they prejudiced his right to a fair trial we [can find] no merit to
       these [claims].” Barnard v. Collins, 958 F.2d 634, 642 (5th Cir. 1992).

Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000). Therefore, this conclusory allegation is not

a valid claim before this Court.




                                                10
    IV.     Ground Four: Ineffective assistance of counsel at sentencing for failure to advise
            Petitioner that the government offered to negotiate a loss amount that would have
            reduced the offense by two (2) points.

    In Ground Four, Badger complains that his sentencing counsel failed to advise him that

accepting responsibility for his actions could have resulted in a reduction in the guideline range.

In fact, Badger did receive a two (2) point reduction for the acceptance of responsibility, which

the Court acknowledged at the sentencing hearing. ECF doc. 60, pg. 14. As such, even assuming

arguendo that sentencing counsel failed to adequately advise Badger regarding the acceptance of

responsibility, Badger suffered no prejudice as a result and this claim must fail.

       Badger further asserts that counsel did not inform him the Government was allegedly

willing to negotiate a loss amount less than $250,000, which would have decreased the advisory

sentence, until after the sentencing hearing. ECF doc. 70, pg. 12. However, in the affidavit

attached to his petition, Badger states:

               Counsel Levidiotus advised that the government wanted me to
               agree to a specific loss amount under $250,000 in which would
               have decreased my sentence range to 41-51 months, but we were
               not going to accept it, because the government cannot prove the
               lost. I advised counsel that I would accept it if he ask the
               government to recommend the sentence to run concurrent. If not I
               would not. Counsel never relayed the message to the government.

ECF doc. 70, pg. 28. This statement contradicts Badger’s original allegation that counsel did not

inform him of the alleged offer until after the sentencing hearing.

       Further, Counsel Levidiotus was not appointed as Badger’s counsel until after Badger

had filed a motion to withdraw his guilty plea. In other words, by the time Levidiotus was

appointed, Badger had already pleaded guilty. At the hearing on Badger’s motion to withdraw

his plea, the government asked him whether he was seeking to withdraw his plea because he did

not “want to be sentenced for the whole $500,000 in false returns ….” ECF doc. 59, pg. 22.



                                                 11
Badger acknowledged that he challenged the amount of loss. Id. Badger has not demonstrated

that the government was willing to negotiate a reduction in the loss amount or recommend a

concurrent sentence, which Badger contends was necessary for him to agree to plead to a lower

amount. Further, Badger has not demonstrated that the Court would have agreed to a concurrent

sentence. In fact, at the sentencing hearing, the Court explained why a consecutive sentence was

warranted in this case. ECF doc. 60, pg. 105-107.

         “[A]s a general rule, defense counsel has the duty to communicate formal offers from the

prosecution to accept a plea on terms and conditions that may be favorable to the accused.”

Missouri v. Frye, 566 U.S. 134 (2012). In order to demonstrate prejudice:

                defendants must demonstrate a reasonable probability they would
                have accepted the earlier plea offer had they been afforded
                effective assistance of counsel. Defendants must also demonstrate
                a reasonable probability the plea would have been entered without
                the prosecution cancelling it or the trial court refusing to accept it.

Id. at 148. “[I]t is necessary to show a reasonable probability that the end result of the criminal

process would have been more favorable by reason of a plea to a lesser charge or a sentence to

less prison time.” Id. Badger cannot meet this standard and, as a result, this claim must fail.

    V.       Ground Seven: Ineffective assistance of counsel for failure to adequately
             investigate.

    In Ground Seven, Badger complains that counsel failed to adequately investigate his case

by failing to interview several non-inmate witnesses, including Shane Gross and Timothy Rier,

to determine the legitimacy of their tax returns. Badger argues that the government only

interviewed 17 of the individuals for whom the tax returns were filed and his counsel should

have interviewed the remaining individuals to investigate their filings. Again, Badger asserts

that, if these people received their refunds, then Badger should not have been held accountable

for that amount of loss.

                                                  12
       “[C]ounsel has a duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary. In assessing unreasonableness a heavy measure

of deference must be applied to counsel's judgments.” U.S. v. Green, 882 F.2d 999, 1003 (5th

Cir. 1989) (internal citations omitted). Further the Green Court held:

               A defendant who alleges a failure to investigate on the part of his
               counsel must allege with specificity what the investigation would
               have revealed and how it would have altered the outcome of the
               trial. See Gray v. Lucas, 677 F.2d 1086 (5th Cir.1982); United
               States v. Lewis, 786 F.2d 1278 (5th Cir.1986); Alexander v.
               McCotter, 775 F.2d 595 (5th Cir.1985).

Id at 1003. Badger has not specifically alleged what further investigation into these witnesses

would have revealed nor has he demonstrated that such an investigation would have altered the

outcome of his plea and sentence. As discussed above, the amount of loss was properly

calculated based on the amount of the fraudulent income tax returns regardless of what refunds

were actually paid.

       Further:

               Complaints of uncalled witnesses are not favored in federal habeas
               corpus review because allegations of what a witness would have
               testified are largely speculative. [Citation omitted.] Where the only
               evidence of a missing witnesses' testimony is from the defendant,
               this Court views claims of ineffective assistance with great caution.
               Lockhart v. McCotter, 782 F.2d 1275, 1282 (5th Cir.1986). See also
               Marler v. Blackburn, 777 F.2d 1007, 1010 (5th Cir.1985); Murray
               v. Maggio, 736 F.2d 279, 282 (5th Cir.1984); United States v.
               Cockrell, 720 F.2d 1423, 1427 (5th Cir.1983); Buckelew v. United
               States, 575 F.2d 515, 521 (5th Cir.1978).

Sayre v. Anderson, 238 F.3d 631, 635-636 (5th Cir. 2001). Badger does not claim that, if

interviewed, the remaining individuals would have testified that Badger had permission to file

their tax returns. On the contrary, Badger simply speculates that further investigation into these

individuals may have been useful. As such, Badger cannot demonstrate that counsel was



                                                13
constitutionally ineffective for choosing not to pursue this avenue. Afterall, “counsel for a

criminal defendant is not required to pursue every path until it bears fruit or until all conceivable

hope withers.” Lovett v. Florida, 627 F.2d 706, 708 (5th Cir. 1980). Therefore, Badger’s

allegation in Ground Seven must fail.

     VI.     Ground Nine: Ineffective assistance of counsel for failure to argue that some of
             the personal information in Badger’s possession was incorrect.3

     In Ground Nine, Badger asserts that sentencing counsel should have argued that, because

some of the information on the fraudulent tax returns was incorrect, Badger should not have been

held liable for that amount of loss. He further argues that counsel should have further

investigated the returns to determine if more contained incorrect personal information or were

possibly legitimate returns. Badger claims that the Court should reduce the amount of his

restitution based on this possibility.

        As discussed above, the amount of tax loss was correctly calculated based on the amounts

requested in the returns. Whether those returns were honored or payed out is irrelevant to the

calculation. Moreover, this Court has held that Badger’s allegations that counsel inadequately

investigated the returns is without merit. Further, the Fifth Circuit has held that, “complaints

concerning restitution may not be addressed in §2255 proceedings.” U.S. v Hatten, 167 F.3d 884,

887 (5th Cir. 1999). Therefore, Badger’s allegations in Ground Nine lack merit.

     VII.    Grounds Ten and Twenty-Four: Ineffective assistance of counsel for failure to
             object to the pre-sentence report.

     In Grounds Ten and Twenty-Four, Badger argues that sentencing counsel was ineffective

for failing to adequately investigate his prior state court convictions and sentences. The gist of



3
 Again, the court notes that Badger’s petition did not include a Ground Eight but went directly from
Ground Seven to Ground Nine. In the interest of clarity, the court has followed Badger’s numerical
system.

                                                   14
the argument is Badger’s complaint that his federal sentence was not ordered to run concurrently

to his Arkansas state sentence. Badger argues that counsel failed to adequately explain that he

was serving a five (5) year and a ten (10) year state sentence consecutively and that counsel

should have argued that a consecutive federal sentence in addition to his state sentences was

unreasonable and violated the Eight Amendment.

       Badger notes that the court originally ordered the sentence to run concurrently and later

changed the sentence to be served consecutively to the state court sentence. A review of the

sentencing transcript reveals that the court simply misspoke. Immediately after ordering the

federal sentence to run concurrently with the state sentences the court stated, “I may have

misspoke about concurrent.” ECF doc. 60, pg. 99. The court then corrected the sentence to run

consecutively. Id. at 101.

       Further, sentencing counsel did, in fact, object to the sentence as “plainly unreasonable.”

Id. at 105. The court then provided a detailed explanation of the reasoning for the sentence and

the order that it run consecutively with Badger’s state sentences. Id. at 105-107. As such,

Badger’s allegation that his sentence violates the Eighth Amendment lacks merit. The Supreme

Court has held:

                [T]hree factors may be relevant to a determination of whether a
               sentence is so disproportionate that it violates the Eighth
               Amendment: (i) the gravity of the offense and the harshness of the
               penalty; (ii) the sentences imposed on other criminals in the same
               jurisdiction; and (iii) the sentences imposed for commission of the
               same crime in other jurisdictions.

Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 1186 (2003), citing Solem v. Helm, 463 U.S.

277, 292, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983). The Court considered these factors in reaching

Badger’s sentence. Counsel cannot be considered deficient in challenging Badger’s sentence, nor




                                                15
can Badger demonstrate that he was prejudiced by counsel’s representation. As such, Badger’s

allegation in Grounds Ten and Twenty-Five lack merit.

     VIII.      Ground Eleven: Ineffective assistance of counsel for failure to argue that
                restitution should not have been ordered for the fraudulent tax returns because
                the Government failed to adequately calculate the amount of loss.

     In Ground Eleven, Badger again argues that counsel should have challenged the calculation

of the amount of loss due to the fraudulent tax returns and the restitution amount resulting from

that fraud. As discussed above, the amount of tax loss was correctly calculated, and counsel

cannot be deemed constitutionally ineffective for not further raising meritless objections. See

Clark, 19 F. 3d at 966. Also, as noted above, the Fifth Circuit has held that, “complaints

concerning restitution may not be addressed in §2255 proceedings.” Hatten, 167 F.3d at 887. As

such, Badger’s allegations in Ground Eleven lack merit.

     XIV.       Ground Twelve: Ineffective assistance of sentencing counsel for failure to
                move for a downward departure pursuant to U.S.S.G. §5G1.3.

     In Ground Twelve, Badger argues that sentencing counsel should have moved for a

downward departure under U.S.S.G. §5G1.3.4 Badger argues that, at the time of his sentencing,

he was subject to a ten (10) year sentence in Arkansas for possession of a cell phone while

incarcerated, which was used to commit financial fraud. Badger asserts that this device was the

same phone he used while incarcerated in Mississippi and, because the Arkansas crimes were

similar to the Mississippi crimes, he was eligible for the application of U.S.S.G. §5G1.3. Badger

asserts that, under subsection (d), the Court had the discretion to run his federal sentence

concurrently or partially concurrently with his state sentence in order to “achieve a reasonable



4
  In his argument in support, Badger cites to §5G1.3(a), however he quotes the language from subsection
(d). As such, the Court has interpreted his allegation to be that he was eligible for the application of
§5G1.3(d).


                                                   16
punishment” for his federal crimes. §5G1.3(d). According to Badger, his attorney did not

adequately investigate the Arkansas sentences and failed to argue that such discretion be used.

       Badger has attached two (2) judgments from Columbia County, Arkansas to his petition.

The first reflects that Badger was sentenced to five (5) years for commercial burglary. ECF doc.

70-1, pg. 34. Clearly, commercial burglary has no nexus to his crimes of tax and credit card

fraud in this case. In the second judgment, Badger was sentenced to ten (10) years for

“furnishing prohibited articles.” ECF doc. 70-1, pg. 39. However, the documentation provided by

Badger provides no further description of this crime.

       At sentencing, counsel argued that the Court should impose a de minimis sentence

considering Badger’s substantial state sentence. ECF doc. 60, pg. 95. The Court acknowledged

that Badger was currently serving a ten (10) year Arkansas sentence and found that the Arkansas

offense was unrelated to the case at hand. Id. at 98. The Court specifically cited to U.S.S.G.

§5G1.3(d) and ultimately ordered his federal sentence to run consecutively with his state

sentence. Id. at 98, 101. The Court went on to explain its reasoning, finding that the sentence

was reasonable considering the amount of financial fraud committed and the number of victims

involved. The Court further noted that it felt it was important for Badger to serve his full federal

sentence and the Court would not run the sentence concurrently to Badger’s state sentences

because it could not predict how the State would ultimately treat Badger’s state sentences. Id. at

106-107.

       The record demonstrates that sentencing counsel did, in fact, argue that Badger should

receive a lighter sentence in consideration of his state sentence. However, the Court made clear

its reasons for ordering Badger’s sentence to run consecutively with his state sentences. Badger

cannot demonstrate that counsel was constitutionally ineffective regarding this claim nor that he



                                                 17
was prejudiced by counsel’s actions. As such, Badger is not entitled to habeas relief based in his

allegations in Ground Twelve.

    X.           Ground Thirteen: Ineffective assistance of sentencing counsel for failure to
                 adequately review discovery.

    In Ground Thirteen, Badger asserts that his sentencing attorney received a password

protected jump drive containing Rule 16 discovery, which counsel was unable to access. Badger

claims to have attached a letter from counsel stating as much. However, the letter attached to

Badger’s petition is only the first page of a letter and contains no such statement. Badger goes on

restate several previously raised allegations of ineffective assistance of counsel, but seems to

allege that, because counsel did not adequately review the discovery, he was unable to provide

effective assistance at sentencing. Badger’s claims are not supported by the record. As noted, the

letter attached to Badger’s petition is unpersuasive. Moreover, at sentencing, counsel stated on

the record that he received a jump drive from the Government and “I was able to access that

catalog.” ECF doc. 60, pg. 86. Therefore, Badger’s allegation in Ground Thirteen lacks merit

and is denied.

    XI.     Ground Fourteen: Ineffective assistance of counsel for failing to effectively cross-
            examine the Government’s witness regarding Dynamic Investment, Inc.

    In Ground Fourteen, Badger asserts that the investigator’s report stated that some of the

tax refund proceeds were deposited into an account owned by Dynamic Investments, LLC,

which he says was owned by a correctional officer. As such, Badger alleges that sentencing

counsel was ineffective for failing to argue that the proceeds deposited into the Dynamic

Investment account should not have been included in the loss amount. As noted above, for the

purposes of the loss amount calculation, the Fifth Circuit has held that “tax loss is the intended

loss, not the government’s actual loss.” U.S. v. Phelps, 478 F.3d at 682. As such, the loss amount



                                                 18
in this case was correctly calculated based on the amounts claimed in the fraudulent tax returns

regardless of where the refunds were deposited. Therefore, counsel cannot be considered

constitutionally ineffective for failing to cross examine the investigator on the issue of funds

allegedly deposited into an account held by Dynamic Investments and Badger’s allegation in

Ground Fourteen lacks merit.

    XII.    Ground Fifteen: Ineffective assistance of counsel for failure to object to the
            inclusion of credit card fraud loss in the total amount of loss.
    In Ground Fifteen, Badger complains that the amount of credit card fraud was included in

the total amount of loss for his case. Badger asserts that the credit card loss was based on his use

of prepaid debit cards and this fraud was used to calculate his sentencing but not for restitution.

Badger readily admits that any error regarding the credit card loss was “harmless” as it would not

have affected his sentence. However, he alleges that counsel should have objected and his

failure to do so demonstrates overall ineffective representation.

    At sentencing, Agent Frazier testified that an estimated $33,000.00 in credit card fraud had

been discovered. ECF doc. 60, pg. 45. Further, Badger testified that he was not loading tax

returns on the pre-paid credit cards, but was loading money he made “selling canteen, marijuana,

and stuff like this.” Id. at 73. He went on to explain that “if you’re making money in jail, you

need a lot of these cards,” although he claimed that he had paid people for permission to open the

accounts. Id. at 75-76. Badger eventually acknowledged that he was “responsible for certain

things dealing with those cards, but I’m not responsible for the entire loss like that.” Id. at 93.

The Court ultimately set the loss amount at $540,791, reflecting both the fraudulent tax returns

and the $33,000 in credit card fraud. Id. at 96. Restitution was set at the same amount. Id. at 97.

Sentencing counsel objected to the sentence as plainly unreasonable. Id. at 105.




                                                  19
         Based on the record in this case, the $33,000 in credit card fraud was properly used to

calculate to the total loss amount as it was separate and in addition to the tax fraud. Further, as

Badger acknowledges, he suffered no prejudice from sentencing counsel’s failure to raise the

specific objection Badger references in this ground for relief. On the contrary, counsel did an

admirable job of challenging the loss amount for both the tax and credit card fraud. However,

the loss amount was correctly calculated under the applicable law. Therefore, Badger’s

sentencing counsel was not constitutionally ineffective regarding the credit card fraud loss

amount and Badger’s allegation in Ground Fifteen lacks merit.

     XIII. Ground Seventeen: Ineffective assistance of counsel at change of plea hearing for
           failing to request a mental evaluation.

     In Ground Seventeen, Badger asserts that counsel failed to adequately investigate his mental

health prior to the change of plea hearing and, as a result, failed to request a mental evaluation. It

does not appear that Badger’s arguments regarding a mental evaluation asserts an insanity

defense.5 As such, the Court will treat Badger’s allegation as a challenge to his competence to

enter a guilty plea. The Supreme Court has held, “the standard for competence to stand trial is

whether the defendant has ‘sufficient present ability to consult with his lawyer with a reasonable

degree of rational understanding’ and has ‘a rational as well as factual understanding of the

proceedings against him.’ Ibid., (internal quotation marks omitted).” Godinez v. Moran, 509 U.S.

389, 396, 113 S.Ct. 2680 (1993), citing Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788, 4

L.Ed.2d 824 (1960) ( per curiam ).




5
 In Ake v. Oklahoma, 470U.S. 68, 83, the Supreme Court held, when a criminal defendant can demonstrate that his
sanity at the time of the offense will be a significant factor at trial, he must be afforded a psychiatric evaluation.
However, Badger has not alleged that his sanity affected his crimes or that such a defense would have been
presented if there had been a trial.

                                                          20
    While the pre-sentence report (“PSR”) indicates a suicide attempt during Badger’s teen

years and a suicide threat while incarcerated on this charge, there is no evidence of an actual

diagnosis of mental illness. ECF doc. 50, pg. 20. The PSR notes that Badger sent a letter to the

U.S. Marshal Service while incarcerated on this charge in which he threatened to “burn myself

up Thursday night.” Id. As a result, the Marshal Service requested that Badger be placed on

suicide watch and the probation officer stated he was not aware of any additional incidents. Id.

Badger’s argument hinges on this suicide threat.

        At his initial change of plea hearing, Badger stated that he did not suffer from any mental

illness or psychiatric condition and had never received any psychiatric treatment. ECF doc. 33,

pg. 4. In his affidavit, Badger states that he answered this way because he believed that “she was

asking was I currently mentally ill at the time in her courtroom.” ECF doc. 70, pg. 28. Badger

states that he had a history of mental illness but acknowledges in his affidavit that he was not

“currently mentally ill” at the time of his plea. Id. Further, Badger’s counsel at the plea hearing

stated that he had no reason to doubt Badger’s competency. ECF doc. 33, pg. 5. Badger himself

acknowledges that he was competent at the change of plea hearing and there is no evidence to

the contrary. Therefore, Badger’s sentencing counsel was not constitutionally ineffective

regarding for choosing not to pursue a mental evaluation and Badger’s allegation in Ground

Seventeen lacks merit.

    XIV.    Ground Nineteen: Ineffective assistance of sentencing counsel for failure to
            subpoena original appointed counsel to testify regarding Petitioner’s motion to
            withdraw his guilty plea.

    In Ground Nineteen, Badger complains that his newly appointed counsel did not subpoena

his former counsel to testify at the hearing on his motion to withdraw his guilty plea. Badger

alleges that his guilty plea was the result of professional errors by his original counsel and claims



                                                 21
that the failure to subpoena him to the hearing violated Badger’s rights under the confrontation

clause. As noted above, “Complaints of uncalled witnesses are not favored in federal habeas

corpus review ….” Sayre v. Anderson, 238 F.3d at 635-636. While Badger makes several

assertions about his former counsel’s actions, he does not provide any evidence of what the

attorney would have testified to if called. Such “mere conclusory allegations do not raise a

constitutional issue in a habeas proceeding. Schlang v. Heard, 691 F.2d 796, 798 (5th Cir.1982)

(collecting cases).” Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983).

     XV.       Grounds Sixteen,6 Twenty, and Twenty-Two: Ineffective assistance of counsel for
               failure to adequately investigate and to properly advise Badger prior to the entry of
               his guilty plea.

    In Grounds Sixteen, Twenty, and Twenty-Two, Badger argues that his original counsel

should have interviewed the victims to determine whether their tax returns had been fraudulently

filed. In addition, Badger states that counsel failed to advise Badger of available affirmative

defenses, the right to subpoena witnesses at trial, and improperly advising him to plead guilty.

In Ground Sixteen, Badger asserts that his original counsel was ineffective because he

improperly advised him that he would not receive more than a three (3) year sentence if he

pleaded guilty. The voluntariness of Badger’s plea is discussed fully below. Because Badger’s

plea was knowingly and intelligently entered, counsel cannot be considered ineffective with

regard to his guilty plea. As such, Badger’s allegation of ineffective assistance in Ground Sixteen

lacks merit.

     The crux of Badger’s allegations in Grounds Twenty and Twenty-One appear to be that, if

counsel had investigated, he may have discovered that some of the victims were not incarcerated


6
 In Ground Sixteen, Badger challenges his guilty plea. However, within that ground he also asserts that
counsel was ineffective for improperly advising him that, if he pleaded guilty, he would not receive more
than a three (3) year sentence. As such, the court will address the ineffective assistance portion of his
claim here.

                                                   22
at the time their tax returns were filed and may have filed the returns themselves. Badger argues

that if this testimony was presented at trial it would have created reasonable doubt. “[C]ounsel

has a duty to make reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary. In assessing unreasonableness a heavy measure of

deference must be applied to counsel's judgments.” U.S. v. Green, 882 F.2d 999, 1003 (5th Cir.

1989) (internal citations omitted). “A defendant who alleges a failure to investigate on the part of

his counsel must allege with specificity what the investigation would have revealed and how it

would have altered the outcome of the trial.” Id. (internal citations omitted). Badger has not

presented any evidence to support his allegations other than his own statements. As such, his

allegations of what evidence would have been uncovered and what witnesses may have testified

to at trial are highly speculative. Such conclusory allegations fail to establish ineffective

assistance of counsel. Ross, supra. Therefore, Badger’s allegations in Grounds Twenty and

Twenty-Two lack merit.

    XVI.    Ground Twenty-One: Ineffective assistance of counsel for failing to file Badger’s
            motion to withdraw his guilty plea.

    In Ground Twenty-One, Badger asserts that his original counsel was ineffective for failing

to file Badger’s motion to withdraw his guilty plea. Badger’s pro se motion to withdraw his plea

was denied. Badger claims that, if counsel had filed his motion, the court may have granted the

motion. On August 2, 2016, Badger pleaded guilty to Count I of his indictment. ECF doc. 23. On

October 20, 2016, Badger filed a motion to appoint new counsel and seeking to withdraw his

guilty plea. ECF doc. 26. In his motion, Badger made numerous allegations that his original

counsel had misled him into pleading guilty and sought to withdraw that plea. On November 2,

2016, counsel moved to withdraw from representing Badger, noting that Badger had filed a bar

complaint against him and had corresponded with the court directly regarding his representation.

                                                  23
ECF doc. 30. Counsel asserted that, under the circumstances, he had an ethical conflict in

continuing to represent Badger. Further, counsel asked for the appointment of new counsel and

for a continuance in order to allow Badger’s new counsel to prepare for sentencing. On

November 3, 2016, the Court granted the motion to withdraw in light of the ethical conflict and

appointed Badger new counsel. ECF doc. 31. Badger’s argument in support of withdrawing his

guilty plea was based solely on alleged ineffective assistance of counsel. In fact, in his other

grounds for relief, Badger has argued that his original counsel should have been called as a

witness at the hearing on his motion to withdraw his plea. As such, counsel faced an ethical

conflict in pursuing Badger’s allegation. Therefore, it was reasonable for counsel to withdraw

from the case and request that new counsel be appointed. Moreover, after a hearing, this court

ultimately denied Badger’s motion to withdraw his plea. Attorneys are not required by the Sixth

Amendment to file meritless motions. United States v. Gibson, 55 F.3d 173, 179 (5th Cir.1995);

Koch v. Puckett, 907 F.2d 524, 527 (5th Cir.1990). For all of these reasons, counsel cannot be

considered ineffective based on Badger’s allegations in Ground Twenty-One.

                                   Badger’s Remaining Claims

   I.      Grounds Six and Twenty-Six: Brady violation for withholding the “Account Tax
           Transcript.”

   In Grounds Six and Twenty-Six, Badger asserts that the Government committed a Brady

violation in failing to provide “Account Tax Transcripts” for the fraudulent income tax returns.

Badger again alleges that these transcripts would have shown the amount of money refunded by

the I.R.S. Badger asserts that adjusted amount should have been used to calculate the loss in this

case.

        In Brady, the Supreme Court held that “the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either

                                                 24
to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” Brady v.

Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Since the decision in Brady,

the standard has evolved further:

       To establish a Brady claim, a habeas petitioner must demonstrate that (1) the
       prosecution suppressed evidence, (2) the evidence was favorable to the petitioner,
       and (3) the evidence was material. U.S. v. Ellender, 947 F.2d 748, 756 (5th Cir.
       1991) (citations omitted). In assessing the materiality of suppressed evidence, the
       Supreme Court explained that “evidence is material only if there is a reasonable
       probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different.” U.S. v. Bagley, 473 U.S. 667, 682, 105
       S.Ct. 3375, 3383, 87 L.Ed.2d 481 (1985). A “reasonable probability is a
       probability sufficient to undermine confidence in the outcome.” Id., at 682, 105
       S.Ct. at 3383. The Court further observed that a “reasonable probability” of a
       different result is shown when the non-disclosure “could reasonably be taken to
       put the whole case in such a different light as to undermine confidence in the jury
       verdict.” Kyles v. Whitley, 514 U.S. 419, 115 S.Ct. 1555, 1566, 131 L.Ed.2d 490
       (1995) (footnote omitted). “[A] showing of materiality does not require
       demonstration by a preponderance that disclosure of the suppressed evidence
       would have resulted ultimately in the defendant’s acquittal.” Id., 115 S.Ct. at
       1566. Finally, the materiality inquiry is applied to “the suppressed evidence
       collectively, not item-by-item.” Id., 115 S.Ct. at 1567.

Spence v. Johnson, 80 F.3d 989, 994 (5th Cir. 1996). The Fifth Circuit has taken the standard one

step further and held that “the materiality of Brady evidence depends almost entirely on the value

of the evidence relative to the other evidence mustered by the State.” Id. at 995 (citations

omitted). The Fifth Circuit has also concluded that the Brady rule “applies only to impeachment

and exculpatory evidence; neutral or inculpatory evidence lies outside its coverage” U.S. v.

Nixon, 881 F.2d 1305, 1308 (1989). Finally, it should be noted that “the discovery of a Brady

violation does not automatically entitle a defendant to a new trial.” Id.

       As discussed above, the Fifth Circuit has held that “tax loss is the intended loss, not the

government’s actual loss.” U.S. v. Phelps, 478 F.3d at 682. Furthermore, in U.S. v. Johnson, 841

F.3d 299 (5th Cir. 2016), the Fifth Circuit found that it was appropriate to determine tax loss

based on the amounts of fraudulent returns. As such, the “Account Tax Transcripts” were not

                                                 25
material to Badger’s case because the amount actually refunded by the I.R.S. was irrelevant to

the loss calculation. The tax loss was properly calculated in this case and Badger’s allegations in

Grounds Six and Twenty-Six lack merit.

   II.     Ground Sixteen: Petitioner’s guilty plea was not knowingly and intelligently
           entered.

   In Ground Sixteen, Badger alleges that his guilty plea was invalid. Badger alleges that he

only pleaded guilty because his original counsel told him that he would not face more than a

three (3) year sentence and did not tell him that the Court could upwardly depart from the

Guidelines. The Supreme Court has held:

             The standard as to the voluntariness of guilty pleas must be essentially
             that defined by Judge Tuttle of the Court of Appeals for the Fifth Circuit:

             “(A) plea of guilty entered by one fully aware of the direct consequences,
             including the actual value of any commitments made to him by the court,
             prosecutor, or his own counsel, must stand unless induced by threats (or
             promises to discontinue improper harassment), misrepresentation
             (including unfulfilled or unfulfillable promises), or perhaps by promises
             that are by their nature improper as having no proper relationship to the
             prosecutor's business (e.g. bribes).' 242 F.2d at page 115.’ [Footnote
             excluded].

Brady v. United States, 397 U.S. 742, 755, 90 S. Ct. 1463, 1472, 25 L. Ed. 2d 747 (1970)


     At the change of plea hearing, the court reviewed the application of the sentencing

guidelines with Badger. Badger acknowledged that the court could impose a sentence that was

more severe or less severe than that required by the Guidelines and stated under oath that he not

been promised a specific sentence. ECF doc. 33, pg. 13. The court found that Badger’s plea was

knowingly and intelligently entered. Id. at 16. At the hearing on Badger’s motion to withdraw his

plea, the court noted that there was nothing in the transcript of the change of plea hearing to

indicate that Badger did not understand what he was being told. ECF doc. 59, pg. 65. Badger

acknowledged under oath that he was aware the court was not bound by the Guidelines.

                                                 26
Furthermore, the Plea Supplement, which was signed by Badger, states that “[t]here is no

agreement as to the sentence to be imposed, which will be in the sole discretion of the Court….”

ECF doc. 22, pg. 2. The Plea Agreement stated that the maximum sentence was ten (10) years.

ECF doc. 21. At his change of plea hearing, Badger stated that his original counsel gave him four

(4) pieces of paper,7 which would have been the Plea Agreement and Plea Supplement and read

the pages to him because Badger wanted to “read them and get a good understanding of them.”

ECF doc. 59, pg. 5. The totality of the record in this case supports the court’s finding that

Badger’s guilty plea was voluntarily and intelligently entered. As such, Badger’s allegation in

Ground Sixteen lacks merit.

      III.    Ground Eighteen: Petitioner’s criminal history score was erroneously calculated.

      In Ground Eighteen, Badger asserts that the Pre-Sentence Report incorrectly calculated his

criminal history score as 28 when it should have been 30. Badger claims that the report omitted

his consecutive Arkansas sentence. He argues that, if this conviction had been included, the court

may have decided to run his federal sentence concurrently with his Arkansas sentences. As

discussed above with regard to Grounds Ten and Twenty-Four, at sentencing the court clearly

stated the reason for the decision to order Badger’s federal sentence to run concurrently to his

state sentences. The Court further noted that it felt it was important for Badger to serve his full

federal sentence and the Court would not run the sentence concurrently to Badger’s state

sentences because it could not predict how the State would ultimately treat Badger’s state

sentences. Id. at 106-107. A higher criminal history score would not have affected this decision.

As such Badger’s allegation in Ground Eighteen lacks merit.




7
    The Plea Agreement and Plea Supplement are each two (2) pages long, totaling four (4) pages.

                                                    27
                                          Conclusion

       As discussed above, Badger’s claims lack merit, and the instant motion to vacate, set

aside, or correct Craytonia Latroy Badger’s sentence will be denied. A final judgment consistent

with this memorandum opinion will issue today.

       SO ORDERED, this the 11th day of March, 2020.



                                                    /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE




                                               28
